Citation Nr: 0102553	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1980 to October 1984, and who 
died in January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the appellant's claim for 
service connection for the veteran's cause of death on the 
basis that it was not well grounded.


REMAND

The original September 1996 RO decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that it was not well grounded.  
Although subsequent RO decisions do not make reference to a 
not well grounded claim, the record does not indicate that an 
attempt has been made to obtain a VA opinion regarding the 
etiology of the veteran's death.  A November 1998 letter from 
a private physician reflects the possibility that the 
etiology of the veteran's cardiomyopathy could be viral 
syndrome during the veteran's active service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub. nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
__ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should arrange for a review of 
the claims folder by a VA physician who 
is a specialist in cardiovascular 
diseases.  The claims folder must be made 
available for review to this physician.  
The physician is requested to provide an 
opinion, based on a review of the 
evidence, as to whether it is at least as 
likely as not that the veteran's dilated 
cardiomyopathy existed during his active 
service or within one year of his 
discharge from service in October 1984 or 
whether it is at least as likely as not 
that the dilated cardiomyopathy was 
etiologically related to the veteran's 
active service, including in a viral 
syndrome during his active service.  A 
complete rationale for any opinion 
offered should be given.

2.  Then, after insuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issue on appeal.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



